Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County, imposed August 5, 1975 (thé date on the clerk’s extract is October 7, 1975), upon his conviction of attempted burglary in the third degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment with a maximum of four years. Sentence affirmed. At the time of sentencing, the court had before it an extensive probation report showing the prior criminal history of defendant-appellant, including the fact he was on probation at the time of his arrest. The sentence imposed was entirely proper. Martuscello, J. P., Lat-ham, Shapiro and O’Connor, JJ., concur.